Title: From Thomas Jefferson to Benjamin Henry Latrobe, 10 March 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Washington Mar. 10. 05.
                  
                  I now inclose you the letter for mr Appleton which covers one for mr Mazzei according to promise.
                  I have considered the case of mr Lenthall according to your letter of Feb. 29. 04. and to the statement you put into my hands the other day, and I approve of your allowing him three dollars & two thirds a day. pressed with business before my departure I can only add my salutations and assurances of respect
                  
                     Th: Jefferson 
                     
                  
               